Title: Jonathan Williams, Jr., to the American Commissioners, 17 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes July 17. 1777
I have Recvd. your favor of the 12. Instt. and accordingly communicated your Resolution to Mr. Ross. The prises being now Sold and of Consequence no Business to do on that Account Mr. Ross thinks that it is best for all concernd to avoid making a noise here by any Step on my part. I therefore in compliance to his advice have done nothing new. As the matter at present Stands every thing that has been done has been in opisition to my written Orders and I have uniformly endeavour’d to do my Duty. Mr. Ross will take the first opportunity to come to a fair eclairsisement with Mr. M and I hope that this matter will be properly finished. I have Recvd. a Letter from Capt. Wicks today acknowligeing the receipt of your orders and assuring his intentions to Act in obedience to them. He also tells me he has Examined 40 p[ieces] of Cannon which I wrote to him about. These are what I want to get for Ballast of the D. de Chartres. The proprietor of this Ship has offered to give 4.5. and 6 months Credit (bills on Paris at those usance) but he holds to the 70,000 l.t. He however can’t detirmine anything till he hears from Paris which I Expect to be on Saturday next. I shall therefore not make any more offers till I am sure the Ship can be sold desisively. I inclose an Estimate of the State of the Arms that may be ready by the time the Duc de Chartres can Sail. There are no new pistols to be had. If the Copper arrives it will be Excellent ballast. In Expectation of Succeeding with either this or the Cannon I shall do nothing about Salt.
Letters from Bordeaux to day mention that Genl. Washington has defeated Cornwallis in two general Actions and that the Latter has Lost 6,000 men. They add that Cornwallis’s Army remains entirely cut off from Howe’s.
JW
To the Coms Paris
